Citation Nr: 1303079	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral cataracts.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for frostbite of the bilateral feet.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for memory loss, claimed as secondary to PTSD and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Houston, Texas, dated in July 2008 and August 2010.

In an April 2011 rating decision, the RO granted service connection and a 30 percent rating for major depression, as secondary to service-connected diabetes mellitus.  Since the Veteran did not appeal either the rating or effective date assigned for his depression, this claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a recent December 2012 VA Form 9 (substantive appeal), the Veteran indicated he wants a hearing before a Veterans Law Judge (VLJ) of the Board at the RO, i.e., a Travel Board hearing.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2012).  In this same document, he also requested a personal hearing before a Decision Review Officer (DRO) of the RO.  Both hearings must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the requested DRO hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  

2.  Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  

3.  Once the Veteran has been afforded these requested hearings, or in the event that he withdraws these hearing requests or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



